--------------------------------------------------------------------------------

Exhibit 10.1
 
ISO No. _________


PERMA-FIX ENVIRONMENTAL SERVICES, INC.


2010 STOCK OPTION PLAN


INCENTIVE STOCK OPTION AGREEMENT


Participant Name:
Jim Blankenhorn
 
Grant  Date:
7/25/2011




     
Vesting Schedule
     
Exercise Dates
 
Percent
Exercisable
Shares Subject to Option:
300,000
 
7/25
 
33.3% per year
Expiration Date:
7/25/2017
       
Exercise Price:
$1.57
       


 
1

--------------------------------------------------------------------------------

 

PERMA-FIX ENVIRONMENTAL SERVICES, INC.
2010 STOCK OPTION PLAN


INCENTIVE STOCK OPTION AGREEMENT




  THIS AGREEMENT is made as of the Grant Date set forth on the cover page of
this Agreement (the “Cover Page”) between PERMA-FIX ENVIRONMENTAL SERVICES,
INC., an Delaware corporation (the “Company”), and the participant named on the
Cover Page (the “Participant”).  In consideration of the mutual covenants and
conditions herein set forth and for good and valuable consideration, the Company
and the Participant agree as follows:


1.           Recitations.  The Participant is an employee of the Company or a
Subsidiary, and the Company believes that the Participant should be provided an
inducement to continue the Participant’s employment with the Company and to
advance the interests of the Company.  Accordingly, the Company desires to
provide the Participant with the opportunity to purchase certain shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”), pursuant
to the Company’s 2010 Stock Option Plan, adopted by the Board of Directors, and
approved by the Company’s shareholders on September 29, 2010 (the “Plan”).  A
copy of the Plan has been delivered to the Participant, and the capitalized
terms in this Agreement have the same meaning as set forth in the Plan, unless
otherwise indicated.


2.           Grant of Option.  The Company hereby grants to Participant the
option to purchase the shares of Common Stock set forth on the Cover Page (the
“Option”).  The purchase price for each share to be purchased under the Option
will be the exercise price set forth on the Cover Page (the “Exercise Price”),
subject to adjustment as provided in the Plan, which Exercise Price is the Fair
Market Value of the shares of Common Stock as of the Grant Date.  The Option is
intended to qualify as an “incentive stock option” as such term is defined under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).


3.           Vesting of Option.  The Participant may exercise this Option for
the shares of Common Stock, which become vested pursuant to this paragraph 3.
The Option will vest 33.3% per year, beginning on the first anniversary date of
the Grant Date as stated on the Cover Page. If Participant’s employment with the
Company or any Subsidiary remains full-time and continuous at all times prior to
any Exercise Date set forth on the Cover Page, then the Option will be deemed
vested and may be exercised for the purchase of all or part of the cumulative
number of shares of Common Stock determined by multiplying the Shares Subject to
Option set forth on the Cover Page by the designated percentage set forth on the
Cover Page.


4.           Exercise and Payment.  The Option may not be exercised unless the
Participant is a full-time employee of the Company or any Subsidiary at all
times during the period commencing with the Grant Date and ending on the earlier
of (a) the Expiration Date set forth on the Cover Page; (b) 12 months
following  the Participant’s termination of employment as a result of a
Disability; (c) six months following the Participant’s termination of employment
as a result of Retirement; and (d) three months following the Participant’s
termination of employment as a result of Voluntary Termination or Layoff.  If
the Participant dies prior to the Expiration Date, the Option may be exercised
by the personal representative or executor of the Participant’s estate or by a
person who acquired the right to exercise by bequest, inheritance or by reason
of the Participant’s death, as provided in the Plan.

 
2

--------------------------------------------------------------------------------

 

 
4.1
Notice and Payment.  The Option will be exercised by the Participant giving the
Company written notice at the Company’s principal place of business setting
forth the exact number of shares that the Participant is purchasing under the
Option.  This written notice will be accompanied by the payment to the Company
of the full Exercise Price for the number of shares Participant desires to
purchase.  The form of written notice is attached as Exhibit “A” to this
Agreement.  The Participant agrees to comply with such other reasonable
requirements as the Committee may establish.



 
4.2
Method of Payment.  Pay­ment of the Exercise Price may be made by the following:



 
(a)
cash or wire transfer;



 
(b)
certified check or bank check;



 
(c)
other shares of Common Stock owned by the Participant for at least six months
prior to the date of exercise, provided such shares have a Fair Market Value on
the date of exercise of the Stock Option equal to the aggregate exercise price
for the Common Stock being purchased;



 
(d)
by requesting the Company to withhold such number of Shares then issuable upon
exercise of the Option that have an aggregate Fair Market Value equal to the
exercise price for the Option being exercised; or



 
(e)
by a combination of the methods described above.



No loan or advance will be made by the Company for the purpose of financing the
purchase of shares under the Option.


 
4.3
Issuance of Shares.  As soon as practicable after the Company receives notice
and payment pursuant to this paragraph 4, the Company will cause one or more
certificates for the shares purchased under the Option to be delivered to the
Participant or the personal representative of a deceased Participant’s estate.
If any law or regulation requires the Company to take any action with respect to
the shares specified in such written notice before the issuance thereof, then
the date of issuance of such shares will be extended for a period necessary to
take such action.



5.           Term of Option.  The Option will terminate and become null and void
at the close of business on the Expiration Date.  Notwithstanding anything
contained herein to the contrary, the Option may not be exercised after such
Expiration Date.


6.           Disqualifying Disposition of Stock.  If the Participant makes a
disposition of any shares of Common Stock covered by the Option within one year
after the date of exercise of the Option or within two years after the date of
grant of the Option, then the Participant will promptly deliver written notice
to the President or Chief Financial Officer of the Company specifying (a) the
date of such disposition, (b) the number of shares of Common Stock subject to
the disposition, and (c) the amount of any consideration received on such
disposition.  The Company may make such provision as it deems appropriate for
the withholding of any applicable federal, state or local taxes arising as a
result of such disposition.  For purposes of this paragraph 6, the term
“disposition” has the meaning set forth in Section 424(c) of the Code and the
related regulations.

 
3

--------------------------------------------------------------------------------

 

7.           Nontransferability.  The Option may not be transferred except by
will or the laws of descent and distribution.  Only the Participant may exercise
the Option during the Participant’s lifetime. For purposes of this paragraph 7,
the term “transfer” includes without limitation, any disposition, assignment,
pledge, or hypothecation, whether by operation of law or otherwise.  The Option
will not be subject to execution, attachment, or similar process.  Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions of this Agreement, and the levy of any execution,
attachment or similar process upon the Option, will be null and void and without
effect.


8.           Investment Representations.  The Participant hereby represents,
warrants, covenants, agrees and acknowledges the following:  The Option will be
exercised and shares of Common Stock issued only upon compliance with the
Securities Act of 1933, as amended (the “Act”), and any other applicable
securities law, or pursuant to an exemption therefrom; the Participant will
acquire shares of Common Stock under the Option for investment purposes only and
with no present intention to resell or distribute the same; and upon request by
the Company, the Participant will execute and deliver to the Company an
agreement to the foregoing effect.


9.           Annual Limitation.  To the extent that the aggregate Fair Market
Value of the shares of Common Stock with respect to which Incentive Stock Option
are exer­cisable for the first time by Participant during any calendar year
under all of the Company’s plans exceeds $100,000, such excess Options will be
treated as Nonqualified Stock Options under the terms of the Plan.


10.         Rights as a Shareholder.   Participant will have no rights as a
shareholder with respect to any shares covered by this Agreement or the Option
until the date of issuance of a stock certificate to Participant for such
shares.  No adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.


11.         Employment.  As long as the Participant continues to be a full-time
and continuous employee of the Company or any Subsidiary, the Option will not be
effected by any change of duties or position.  The Committee will determine
whether a leave of absence or part-time employment will be considered a
termination of employment with the Company or any Subsidiary within the meaning
of the Plan.  Nothing in the Plan or in this Agreement will confer upon the
Participant any right to continue in the employ of the Company or any Subsidiary
or will interfere in any way with the right of the Company or any Subsidiary to
terminate the Participant’s employment at any time.


12.         Governing Law; Binding Effect.  This Agreement will be governed by,
and construed in accordance with, the laws of the State of Delaware without
regard to choice of law provisions.  This Agreement will be binding upon the
heirs, executors, administrators, and successors of the parties hereto.

 
4

--------------------------------------------------------------------------------

 

13.         Amendments.  Subject to the terms of the Plan, the Board may amend
any of the provisions of the Plan, and may at any time terminate the
Plan.  However, no amendment may be made to the Plan, which in any material
respect impairs the rights of the Participant under this Agreement without the
Participant’s consent.


14.         Incorporation by Reference; Interpretation.  The Option is granted
pursuant to the Plan, the terms of which are incorporated herein by reference,
and the Option and this Agreement will be interpreted in accordance with the
Plan.  The Committee will (a) construe and interpret the terms and provisions of
the Plan and this Agreement, and (b) in its discretion make general and special
rules and regulations for administering the Plan.  The Committee’s construction,
interpretation, rules, and regulations will be binding and conclusive upon all
persons granted an Option.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
 

 
PERMA-FIX ENVIRONMENTAL SERVICES,
INC, a Delaware corporation
       
By:
 
   
Dr. Louis F. Centofanti
   
CEO & Chairman of the Board




 
(“Participant”)
     
 
 
         (Signature)
     
 
 
         (Please Print Name)




 
5

--------------------------------------------------------------------------------

 

PERMA-FIX ENVIRONMENTAL SERVICES, INC.
2010 STOCK OPTION PLAN


NOTICE OF EXERCISE
OF INCENTIVE STOCK OPTION


Date:  ________________________


Perma-Fix Environmental Services, Inc.
8302 Dunwoody Place #250
Atlanta, GA  30350


Re     ISO No.                                                  ,
dated,                                              ,20      
 
Dear Sir:


Pursuant to paragraph 4 of the referenced Incentive Stock Option Agreement, the
undersigned hereby exercises the related Incentive Stock Option for the purchase
of ____________ shares of common stock of Perma-Fix Environmental Services, Inc.


Enclosed is a check in the amount of $____________, which represents the
Exercise Price for the number of shares to be purchased.  Please issue in my
name one certificate for the shares being purchased and deliver the certificate
to me at the address set forth below.


Very truly yours,



   
      (Please Sign)
 



Deliver to:



           
      (Address)
 

 
Enclosure
 
 
6

--------------------------------------------------------------------------------